1

2

3

4

5

6                                  UNITED STATES DISTRICT COURT

7                                         DISTRICT OF NEVADA

8                                                    ***

9     MIGUEL OMAR OJEDA-ENRIQUEZ,                          Case No. 2:18-cv-01207-RFB-VCF
10                       Petitioner,                                         ORDER
              v.
11
      WARDEN, LCC, et al.,
12
                       Respondents.
13

14          Petitioner Miguel Omar Ojeda-Enriquez has submitted a pro se Petition for Writ of Habeas
15   Corpus pursuant to 28 U.S.C. § 2254 and has paid the filing fee. The Court has reviewed the
16   Petition pursuant to Habeas Rule 4, and it shall be docketed and served on respondents.

17          A petition for federal habeas corpus should include all claims for relief of which petitioner

18   is aware. If a petitioner fails to include such a claim in his petition, he may be forever barred from

19   seeking federal habeas relief upon that claim. See 28 U.S.C. §2254(b) (successive petitions). If

20   Petitioner is aware of any claim not included in his Petition, he should notify the Court of that as

21   soon as possible, perhaps by means of a motion to amend his Petition to add the claim.

22          Petitioner has also filed a motion for appointment of counsel (ECF No. 4). There is no

23   constitutional right to appointed counsel for a federal habeas corpus proceeding. Pennsylvania v.

24   Finley, 481 U.S. 551, 555 (1987); Bonin v. Vasquez, 999 F.2d 425, 428 (9th Cir.1993). The

25   decision to appoint counsel is generally discretionary. Chaney v. Lewis, 801 F.2d 1191, 1196 (9th

26   Cir.1986), cert. denied, 481 U.S. 1023 (1987); Bashor v. Risley, 730 F.2d 1228, 1234 (9th Cir.),

27   cert. denied, 469 U.S. 838 (1984). However, counsel must be appointed if the complexities of the

28   case are such that denial of counsel would amount to a denial of due process, and where the

                                                       1
1    petitioner is a person of such limited education as to be incapable of fairly presenting his claims.

2    See Chaney, 801 F.2d at 1196; see also Hawkins v. Bennett, 423 F.2d 948 (8th Cir.1970). Here,

3    Ojeda-Enriquez is serving two consecutive sentences of life with the possibility of parole after 35

4    years. Further, he states that he suffered a severe head injury and that more than one competency

5    evaluation was conducted in state district court. Thus, in order to ensure due process, Ojeda-

6    Enriquez’s motion for counsel shall be granted.

7

8            IT IS THEREFORE ORDERED that the Clerk shall file and ELECTRONICALLY

9    SERVE the petition (ECF No. 1-1) on the respondents.

10           IT IS FURTHER ORDERED that the Clerk shall add Adam Paul Laxalt, Nevada
11
     Attorney General, as counsel for respondents.
12
             IT IS FURTHER ORDERED that petitioner’s motion for appointment of counsel (ECF
13
     No. 4) is GRANTED.
14
             IT IS FURTHER ORDERED that the Federal Public Defender for the District of
15

16   Nevada (FPD) is appointed to represent petitioner.

17           IT IS FURTHER ORDERED that the Clerk shall ELECTRONICALLY SERVE the
18   FPD a copy of this order, together with a copy of the petition for writ of habeas corpus (ECF No.
19
     1-1). The FPD shall have thirty (30) days from the date of entry of this order to file a notice of
20
     appearance or to indicate to the Court its inability to represent petitioner in these proceedings.
21
             IT IS FURTHER ORDERED that after counsel has appeared for petitioner in this case,
22

23   the Court will issue a scheduling order, which will, among other things, set a deadline for the

24   filing of an amended petition.

25           IT IS FURTHER ORDERED that the following motions filed by petitioner: motion for
26   leave to file excess pages (ECF No. 2) and motion for copies (ECF No. 5) are both DENIED as
27
     moot.
28
                                                       2
1         IT IS FURTHER ORDERED that petitioner’s motion to change venue (ECF No. 3) is
2    DENIED.
3

4

5         DATED: October 2, 2018.

6

7                                                RICHARD F. BOULWARE, II
                                                 UNITED STATES DISTRICT JUDGE
8

9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                             3
